DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/2/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Jang et al. (US 2015/0241737, “Jang”) in view of Kodoma et al. (US 2014/0121292, Kodoma”), do not disclose or suggest claim 1 of the present application. 	The closest prior art of record, Jang teaches a photo-alignable polymer for use in a photo-alignment film ([0014], [0015], [0019]) for use in a display device ([0002], [0003], [0008]). Jang teaches a repeating unit including a photo-alignable group ([0024], [0025]). Jang additionally teaches that the alignment film may further contain additional polymerizable materials, or binders (e.g., [0065]. [0066]]) and may be formed into a layer ([0079], [0083]).	Jang fails to specifically teach a compound having a photoreactive or cleaving group reading on those claimed, particularly a photo-alignable group closer to a terminal side than the cleavage group in the side chain. In the same field of endeavor of alignment materials for use in alignment films ([0014]), Kodama teaches the inclusion of a perfluoralkyl compound in an alignment material ([0147], [0014]), however, as Applicant persuasively argues in the Remarks of 12/22/21 and especially Remarks of 11/17/21, pp. 2-6, specifically p. 4 differentiating for example the cleavage group described by modified Jang as being in a different orientation with regard to the main chain of the polymer than the compound .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782